STATE OF VERMONT
SUPERIOR COURT                                               ENVIRONMENTAL DIVISION
Vermont Unit                                                     Docket No. 14EC00986

Agency of Natural Resources,
      Petitioner

       v.                                                    JUDGMENT ORDER
Earth Waste & Metal, Inc.,
      Respondent



        Before the Court is the Agency of Natural Resources civil citation 14EC00986 against
Earth Waste & Metal, Inc. (Respondent). The Agency of Natural Resources (ANR) issued citation
14EC00986 on October 20, 2014 for the violation of 10 V.S.A. § 7558(a)(1) at 3046 Case Street
in East Montpelier, Vermont (facility) for the use of an unregistered facility to collect electronic
waste. The Court held a hearing on March 16, 2015 at the Environmental Division in Burlington,
Vermont. As summarized below, ANR and Respondent offered witness testimony and exhibits
relating to the citation.
       After the parties had a full opportunity to present evidence, the Court took a brief
recess to review the evidence, conduct legal research, and deliberate. The Court then
reconvened the hearing and announced its Findings of Fact, Conclusions of Law, and Order.
This Judgment Order is provided as a summary of those Findings and Conclusions and to satisfy
the Court’s obligation under Vermont Rule of Civil Procedure 58. To the extent the reader
wishes to review the Court’s Findings and Conclusions, the reader is referred to the audio
record of the March 16, 2015 hearing.
         ANR testified, through Solid Waste Compliance Specialist Barbara Schwendtner, that it
conducted an investigation of the facility after receiving a letter from Stephanie Elnicki, Vice
President of Earth Waste & Metal, Inc., notifying them of Respondent’s use of the unregistered
facility to collect electronic waste. Respondent had two contracts to handle their electronic
waste: a mandatory contract with Casella Waste Systems requiring the company to accept
electronic waste at a rate of $0.05 per pound and a discretionary contract with Good Point
Recycling.
         Respondent testified that it received and consolidated the electronic waste at the
facility in late September after both Casella and Good Point Recycling refused to accept further
deliveries. In response, Respondent contacted ANR in an effort to compel Casella to receive
additional waste. In an effort to provide grassroots access to responsible recycling, Respondent
continued to accept electronic waste at its four registered sites. As a result, Respondent
accumulated 6,000 pounds, or 14 gaylords, of electronic waste, as defined in 10 V.S.A.
§ 7551(10). Respondent off-loaded this electronic waste from trailers and stored it in the
facility without registering the facility with ANR as an electronic waste collector pursuant to 10
V.S.A. § 7558(a)(1).

                                                 1
       The Court concludes that ANR has met its burden to prove the alleged violation by a
preponderance of the evidence. See 10 V.S.A. § 8013(a) (“The agency issuing the order shall
have the burden of proof by a preponderance of the evidence.”). Respondents transported
electronic waste by trailer from its registered collection sites in Barre, Northfield, Brandon, and
Bradford to the facility. Once it removed the electronic waste from the trailers and
consolidated it within the facility, Respondents were no longer considered transporters and
became collectors as defined by 10 V.S.A. § 7551(4). Pursuant to 10 V.S.A. § 7558(a)(1), this
requires registration of the facility with ANR. By failing to register the 3046 Case Street facility,
Respondents violated 10 V.S.A. § 7558(a)(1). For this reason, we AFFIRM the citation.
        Finding that a violation has occurred, the Court must determine the amount of a penalty
that should be assessed against a party who has challenged the ANR order. 10 V.S.A. §
8012(b)(1). The Court therefore considers the criteria set forth in 10 V.S.A. § 8010(b). Having
no evidence on the degree of actual or potential impact on public health, safety, welfare, and
the environment resulting from the violation; Respondents record of compliance; or the state’s
actual cost of enforcement, we do not consider these criteria. We do, however, consider any
mitigating factors, Respondent’s knowledge of the requirement, the need for deterrence, and
the duration of the violation. Balancing the clear mandate of the statute and the ease of
registration with Respondent’s role in this matter, which arose due to their self-reporting, their
prompt correction of the violation, their request for assistance from ANR, and the importance
of ensuring that electronic waste is appropriately managed and not discarded, we ORDER that
Respondents pay a penalty of $450 within 30 days.
       This completes the current proceedings before this Court.



Electronically signed on March 18, 2015 at 08:58 AM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




                                                 2